Exhibit 10.11


THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT FOR DISTRIBUTION, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED. NEITHER THE WARRANT NOR THE SHARES MAY BE SOLD, PLEDGED, OR
OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT
OR PURSUANT TO RULE 144 OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.  THIS WARRANT
MUST BE SURRENDERED TO THE COMPANY OR ITS TRANSFER AGENT AS A CONDITION
PRECEDENT TO THE SALE, PLEDGE OR OTHER TRANSFER OF ANY INTEREST IN THIS WARRANT
OR THE SHARES ISSUABLE HEREUNDER.


MacroSolve, Inc.


Warrant to Purchase Common Stock
 

Issuer:  MacroSolve, Inc. Class of Stock: Common Stock Issue Date: July __, 2009
Expiration Date: July 30, 2014

 
THIS WARRANT TO PURCHASE COMMON STOCK, $0.01 par value per share, is being
issued pursuant to that certain Securities Purchase Agreement dated as of July
__, 2009, (the “Purchase Agreement”) between MacroSolve, Inc. an Oklahoma
corporation (the “Company”) and the persons named in Exhibit A of the Purchase
Agreement.  (“Holder”).


I.           WARRANTS.


The Company hereby grants to Holder the right to purchase _________ shares of
the Company’s Common Stock (the “Shares” or “Warrant Shares”).  Defined terms
not defined herein shall have the meanings ascribed to them in the Warrant or
the Purchase Agreement.


This Warrant shall expire and Holder shall no longer be able to purchase the
Warrant Shares on the Expiration Date.


II.           EXERCISE.


A.           Method of Exercise.  Holder may exercise this Warrant by delivering
a duly executed Warrant Notice of Exercise in substantially the form attached as
Appendix 1 to the principal office of the Company.


B.           Delivery of Certificate and New Warrant.  As promptly as
practicable after the receipt of the Warrant Notice of Exercise, but in any
event not more than three (3) business days after the Company’s receipt of the
Warrant Notice of Exercise, the Company shall issue the Shares and cause to be
mailed for delivery by overnight courier, or if a Registration Statement
covering the Shares has been declared effective by the SEC cause to be
electronically transferred, to Holder a certificate representing the Shares
acquired and, if this Warrant has not been fully exercised and has not expired,
a new Warrant substantially in the form of this Warrant representing the right
to acquire the portion of the Shares not so acquired.


C.           Replacement of Warrants.  On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, on delivery of an
indemnity agreement reasonably satisfactory in form and amount to the Company
or, in the case of mutilation, or surrender and cancellation of this Warrant,
the Company at its expense shall execute and deliver, in lieu of this Warrant, a
new warrant of like tenor.


D.           Exercise Price.  The Exercise Price of this Warrant shall be $0.10
for each Warrant Share. It shall be changed in accordance with Section III.
 
 
1

--------------------------------------------------------------------------------

 


III.              ADJUSTMENT TO THE SHARES.


              The number of Shares purchasable upon the exercise of this Warrant
and the Exercise Price shall be subject to adjustment from time to time upon the
occurrence of certain events, as follows:


A.           Definitions.  Each term listed in this Section III shall have the
meaning given hereinafter provided whenever it is used in this Agreement.


Adjustment  Fraction:  The  Adjustment  Fraction applicable  with  respect to
any Stock Dividend or Reverse Stock Split shall have (i) a numerator equal to
the number of shares of Common Stock outstanding immediately prior to the
effective time of such Stock Dividend or Reverse Stock Split and (ii) a
denominator equal to the number of shares of Common Stock outstanding
immediately after giving effect to such Stock Dividend or Reverse Stock Split.


 Reverse  Stock  Split:  Any  of  the  following
occurrences  shall  be  deemed  to be a "Reverse Stock Split": (i) any amendment
to the Company's Certificate of Incorporation which shall have the effect of
reducing the number of shares of Common Stock held by every holder of the Common
Stock by the same proportion without providing for any distribution of anything
of value to such holders in exchange for the shares lost by reason of such
occurrence and (ii) any other occurrence which shall be similar in its
substantive effect to the occurrence specified in clause (i) of this sentence.


Stock  Dividend:  Any of the following  occurrences shall  be  deemed  to be
a  "Stock Dividend": (i) any distribution of shares of Common Stock pro rata to
the holders of outstanding Common Stock in order to effect a stock dividend or
stock split, (ii) any stock split or other subdivision of the Common Stock
effected by means of an amendment to the Company's Certificate of Incorporation
or otherwise, or (iii) any other occurrence which (A) shall have the effect of
increasing by the same proportion the number of shares of Common Stock held by
every holder of Common Stock issued in connection with such occurrence or (B)
shall otherwise be similar in substantive effect to any of the occurrences
specified in clause (i) or clause (ii) of this sentence.


B.         Exercise Price Adjustment.    Immediately after the effective time
for any Stock Dividend or Reverse  Stock Split, the Exercise Price shall change
to the product derived by multiplying (i) the Exercise Price in effect
immediately prior to such effective time by (ii) the Adjustment Fraction
applicable with respect to such Stock Dividend or Reverse Stock Split.  The
Exercise Price shall also be increased by the earnings per share of the Company
determined on a fully diluted basis and reported by the Company in its Annual
Report on Form 10-K filed with the Securities and Exchange Commission for the
years ended December 31, 2009 through December 31, 2013.  In the event of any
other adjustment in the Exercise Price, the earnings per share calculation shall
equitably adjusted to reflect the change.


C.       Fundamental Change,


(1)    Definition.   For  purposes  of this  Warrant,  a  "Fundamental
Change"  shall  be  deemed  to have occurred if there shall be: (i) any
consolidation to which the Company shall be a party, (ii) any merger in which
the Company shall not survive, (iii) any merger in which the Common Stock
outstanding immediately prior to such merger shall be exchanged for or converted
into any cash, securities or other property shall be issued with respect to the
Common Stock outstanding immediately prior to such merger, (iv) any complete
liquidation of the Company or (v) any partial liquidation of the Company for
which the approval of the Holder of Common Stock is required or which is
involuntary.
 
(2)  Conditional Conversion Election. In connection with any Fundamental Change,
the Holder shall have the right at any time before such event shall actually
occur to make a conditional election (i) to exercise all or such portion of this
Warrant as the Holder shall desire into Common Stock if such event shall
actually be consummated and to participate in such event as if the holder had
held such Common Stock on the date as of which the Holders of Common Stock
entitled to participate in such event shall be selected but (ii) not to exercise
this Warrant if such event shall not be consummated. This Warrant converted
pursuant to any conditional election made pursuant to rights granted in this
subsection III.C.2 shall be deemed to have been converted on the record date (or
if there be no record date, the point in time) used to determine the holders of
Common Stock entitled to participate in the Fundamental Change or other event
giving rise to such conditional election.


(3)   Fundamental Change Adjustment.  As a condition  to the  consummation  of
any Fundamental  Change,  lawful and  adequate provision shall be made whereby
the Holder, if such Holder shall not make a conditional conversion election
pursuant to subsection III.C.2, will immediately after the consummation of such
Fundamental Change have the right to exercise this Warrant into such shares of
stock, securities or assets which such Holder could have received in such
Fundamental Change if such Holder had made a conditional exercise of this
Warrant pursuant to subsection III.C.2. In each such case appropriate provision
will be made with respect to such Holder's rights and interests to the end that
the provisions of Section III shall thereafter be applicable in relation to any
shares of stock, securities or assets thereafter deliverable upon the exercise
of this Warrant to provide such Holder with protections after such Fundamental
Change substantially equivalent to the protections provided by this Section III
prior to such Fundamental Change.
 
 
2

--------------------------------------------------------------------------------

 


D.       Purchase Rights.  If at any time the Company grants, issues or sells
any options, convertible securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of Common Stock (the
"Purchase Rights"), then the Holder of this Warrant shall be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon exercise of this Warrant
immediately before the date on which a record shall be taken for the grant,
issuance or sale of such Purchase Rights or, if no such record shall be taken,
the date as of which the record Holders of Common Stock shall be determined for
the grant, issue or sale of such Purchase Rights.


E.       Distribution Rights.  If at any time the Company makes any distribution
pro rata to the record Holders of Common Stock in property other than cash
("Distribution Rights"), then the holder of this Warrant shall be entitled to
acquire, upon the terms applicable to such Distribution Rights, the aggregate
Distribution Rights which the Holder could have acquired if the Holder had held
the number of shares of Common Stock acquirable upon exercise of this Warrant
immediately before the date on which a record shall be taken for the grant,
issuance or sale of such Distribution Rights, or, if no such record shall be
taken, the date as of which the record Holders of Common Stock shall be
determined for the grant, issue or sale of such Distribution Rights.


F.           No Impairment.  The Company shall not, by amendment of its articles
of incorporation or through a reorganization, transfer of assets, consolidation,
merger, dissolution, issue, or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed under this Warrant by the Company, but shall at all times
in good faith assist in carrying out all of the provisions of this Warrant and
in taking all such action as may be reasonably necessary or appropriate to
protect Holder's rights hereunder against impairment.  If the Company takes any
action affecting its Common Stock other than as described above that adversely
affects Holder's rights under this Warrant, the Exercise Price shall be adjusted
downward and the number of Shares issuable upon exercise of this
Warrant shall be adjusted upward in such a manner that the aggregate Exercise
Price of this Warrant is unchanged.


G.           Fractional Shares.  No fractional Shares shall be issuable upon the
exercise of this Warrant, and the number of Shares to be issued shall be rounded
down to the nearest whole Share.


H.           Certificate as to Adjustments.  Upon any adjustment of the Exercise
Price, the Company, at its expense, shall compute such adjustment and furnish
Holder with a certificate of its Chief Financial Officer setting forth such
adjustment and the facts upon which such adjustment is based.  The Company
shall, upon written request, furnish Holder a certificate setting forth the
Exercise Price in effect upon the date thereof and the series of adjustments
leading to such Exercise Price.


I.           No Rights of Shareholders.  This Warrant does not entitle Holder to
any voting rights or any other rights as a shareholder of the Company prior to
the exercise of Holder’s right to purchase Shares as provided herein.


IV.              REPRESENTATIONS AND COVENANTS OF THE COMPANY.


A.           Representations and Warranties.  The Company hereby represents and
warrants to Holder that all Shares which may be issued upon the exercise of the
purchase right represented by this Warrant, shall, upon issuance, be duly
authorized, validly issued, fully paid and nonasessable, and free of any liens
and encumbrances.


B.           Notice of Certain Events.  If the Company proposes at any time (a)
to declare any dividend or distribution upon its Common Stock, whether in cash,
property, stock, or other securities and whether or not a regular cash dividend;
(b) to offer for subscription pro rata to the holders of any class or series of
its stock any additional shares of stock of any class or series or other rights;
(c) to effect any reclassification or recapitalization of Common Stock; (d) to
merge or consolidate with or into any other corporation, or sell, lease,
license, or convey all or substantially all of its assets, or to liquidate,
dissolve or wind up; or (e) offer holders of registration rights the opportunity
to participate in an underwritten public offering of the Company's securities
for cash, then, in connection with each such event, the Company shall give
Holder (1) at least twenty  (20) days prior written notice of the date on which
a record will be taken for such dividend, distribution, or subscription rights
(and specifying the date on which the holders of Common Stock will be entitled
thereto) or for determining rights to vote, if any, in respect of the matters
referred to in (c) and (d) above; (2) in the case of the matters referred to in
(c) and (d) above at least twenty (20) days prior written notice of the date
when the same will take place (and specifying the date on which the holders of
Common Stock will be entitled to exchange their Common Stock for securities or
other property deliverable upon the occurrence of such event); and (3) in the
case of the matter referred to in (e) above, the same notice as is given to the
holders of such registration rights.


C.           Information Rights.  So long as Holder holds this Warrant and/or
any of the Shares, the Company shall deliver to Holder (a) promptly after
mailing, copies of all notices or other written communications to the
shareholders of the Company, (b) within ninety (90) days of their availability,
the annual audited financial statements of the Company certified by independent
public accountants of recognized standing, and (c) within forty-five (45) days
after the end of each fiscal quarter or each fiscal year, the Company's
quarterly, unaudited financial statements.


D.           Reservation of Warrant Shares.  The Company has reserved and will
keep available, out of the authorized and unissued shares of Common Stock, the
full number of shares sufficient to provide for the exercise of the rights of
purchase represented by this Warrant.


E.           Registration Rights. If Holder exercises this Warrant and purchases
some or all of the Shares, Holder shall have the Registration Rights set forth
in that certain Registration Rights Agreement executed concurrently therewith.
 
 
3

--------------------------------------------------------------------------------

 


V.              REPRESENTATIONS AND COVENANTS OF THE HOLDER.


A.           Private Issue.  Holder understands (i) that the Shares issuable
upon exercise of Holder's rights contained in the Warrant are not registered
under the Securities Act of 1933 (the “Act”) or qualified under applicable state
securities laws on the ground that the issuance contemplated by the Warrant will
be exempt from the registration and qualifications requirements thereof, and
(ii) that the Company's reliance on such exemption is predicated on Holder's
representations set forth in this Article V.


B.           Financial Risk.  Holder has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of its investment and has the ability to bear the economic risks of its
investment.

 
C.           Risk of No Registration.  Holder understands that if the Company
does not register with the Securities and Exchange Commission pursuant to
Section 12 of the Act, or file reports pursuant to Section 15(d), of the
Securities Exchange Act of 1934 (the "1934 Act"), or if a registration statement
covering the securities under the Act is not in effect when it desires to sell
(i) the right to purchase Shares pursuant to the Warrant, or (ii) the Shares
issuable upon exercise of the right to purchase, it may be required to hold such
securities for an indefinite period.


D.           Accredited Investor.  Holder is an “accredited investor,” as such
term is defined in Regulation D promulgated pursuant to the Act.


VI.              MISCELLANEOUS.


A.           Term.  This Warrant is exercisable, in whole or in part, at any
time and from time to time on or after the Conversion Date and on or before the
Expiration Date set forth above.


B.           Compliance with Securities Laws on Transfer.  This Warrant may not
be transferred or assigned in whole or in part without compliance with
applicable federal and state securities laws by the transferor and the
transferee (including, without limitation, the delivery of investment
representation letters and legal opinions reasonably satisfactory to the
Company, as reasonably requested by the Company). The Company shall not require
Holder to provide an opinion of counsel if the transfer is to an affiliate of
Holder.

 
C.           Transfer Procedure.  Holder shall have the right without the
consent of the Company to transfer or assign in whole or in part this Warrant
and the Shares issuable upon exercise of this Warrant. Holder agrees that unless
there is in effect a registration statement under the Act covering the proposed
transfer of all or part of this Warrant, prior to any such proposed transfer the
Holder shall give written notice thereof to the Company (a "Transfer
Notice").  Each Transfer Notice shall describe the manner and circumstances of
the proposed transfer in reasonable detail and, if the company so requests,
shall be accompanied by an opinion of legal counsel, in a form reasonably
satisfactory to the Company, to the effect that the proposed transfer may be
effected without registration under the Act; provided that the Company will not
require opinions of counsel for transactions involving transfers to affiliates
or pursuant to Rule 144 promulgated by the Securities and Exchange Commission
under the Act, except in unusual circumstances.
 
 
4

--------------------------------------------------------------------------------

 

 
D.           Notices, Etc.  All notices and other communications required or
permitted hereunder shall be in writing and shall be delivered personally or by
a nationally recognized overnight courier service, and shall be deemed given
when so delivered personally, or by overnight courier service as follows:


if to the Company, to:
 

 
MacroSolve, Inc.
1717 South Boulder Ave.
Suite 700
Tulsa, OK  74119
Attention: Chief Executive Officer

 

if to the Holder, to:
The address shown in the Holder’s Buyer Signature Page to the
Purchase Agreement

 
or at such other address as the Company shall have furnished to the
Holder.  Each such notice or other communication shall for all purposes of this
agreement be treated as effective or having been given when delivered if
delivered personally, or, if sent by mail, at the earlier of its receipt or five
(5) days after the same has been deposited in a regularly maintained receptacle
for the deposit of the United States mail, addressed and mailed as aforesaid.
 
 E.           Counterparts.  This agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument. Facsimile execution shall be deemed originals.


 F.           Waiver.  This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought.


G.           Attorney’s Fees.  In the event of any dispute between the parties
concerning the terms and provisions of this Warrant, the party prevailing in
such dispute shall be entitled to collect from the other party all costs
incurred in such dispute, including reasonable attorney’s fees.


 H.           Governing Law; Jurisdiction.  This Warrant shall be governed by
and construed in accordance with the laws of the State of Oklahoma, without
giving effect to its principles regarding conflicts of law. Each of the parties
hereto consents to the jurisdiction of the federal courts whose districts
encompass the City of Tulsa or the state courts of the State of Oklahoma sitting
in the City of Tulsa in connection with any dispute arising under this Warrant
and hereby waives, to the maximum extent permitted by law, any objection
including any objection based on forum non conveniens, to the bringing of any
such proceeding in such jurisdictions.


 I.             Remedies.  The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder, by vitiating
the intent and purpose of the transactions hereby. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Warrant will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Warrant, that the Holder shall
be entitled, in addition to all other available remedies at law or in equity,
and in addition to the penalties assessable herein, to an injunction or
injunctions restraining, preventing or curing any breach of this Warrant and to
enforce specifically the terms and provisions hereof, without the necessity of
showing economic loss and without any bond or other security being required.
 
 
5

--------------------------------------------------------------------------------

 


 
 IN WITNESS WHEREOF, the parties hereto have duly caused this Warrant to
Purchase Common Stock to be executed and delivered on the date first above
written.
 
 

  MacroSolve, Inc.          
 
 
       
By: Clint H. Parr
      Title: Chief Executive Officer          

 
 

 


 
6

--------------------------------------------------------------------------------

 
 
APPENDIX 1
WARRANT NOTICE OF EXERCISE


              1.              The undersigned hereby elects to purchase
_________________ shares of the Common Stock of MacroSolve, Inc. pursuant to the
terms of the Warrant issued by MacroSolve, Inc. on July __, 2009.


              2.              Please issue a certificate or certificates
representing said shares in the name of the undersigned or in such other name as
is specified below:


__________
__________
__________


              3.              The undersigned makes the representations and
covenants set forth in Article V of the Warrant.


___________________________
Name
___________________________
Date









 
7